
	
		II
		112th CONGRESS
		1st Session
		S. 1543
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2011
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend chapters 83 and 84 of title 5, United States
		  Code, to address retirement for Pentagon Force Protection Agency
		  officers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Retirement Equity for Pentagon
			 Police Heroes Act of 2011.
		2.Pentagon Force
			 Protection Agency
			(a)Amendments
			 relating to the Civil Service Retirement System
				(1)Definitions
					(A)Civil Service
			 Retirement SystemSection 8331 of title 5 United States Code is
			 amended—
						(i)in
			 paragraph (30), by striking and at the end;
						(ii)in
			 paragraph (31), by striking the period at the end and inserting ;
			 and; and
						(iii)by adding at
			 the end the following:
							
								(32)Pentagon
				Force Protection Agency officer means an employee appointed to perform
				law enforcement and security functions under section 2674(b) of title 10 whose
				permanent duty station is the Pentagon Reservation and who occupies a position
				in job series 0083, or any successor position, for which the rate of basic pay
				is fixed in accordance with paragraph (2) of such
				section.
								.
						(2)Deductions,
			 contributions, and depositsSection 8334 of title 5, United
			 States Code, is amended—
					(A)in subsection
			 (a)(1)(A), by striking or customs and border protection officer,
			 and inserting customs and border protection officer, or Pentagon Force
			 Protection Agency officer,; and
					(B)in the table contained in subsection (c),
			 by adding at the end the following:
						
							
								
									
										Pentagon
						Force Protection Agency officer7.5After the date of enactment of the Pentagon Force
						Protection Agency Retirement Act of 2011.
										
									
								
							.
					(3)Mandatory
			 separationSection 8835(b)(1) of title 5, United States Code, is
			 amended in the first sentence by striking or customs and border
			 protection officer and inserting customs and border protection
			 officer, or Pentagon Force Protection Agency officer.
				(4)Immediate
			 retirementSection 8336 of title 5, United States Code, is
			 amended—
					(A)in subsection
			 (c)(1), by striking or customs and border protection officer and
			 inserting customs and border protection officer, or Pentagon Force
			 Protection Agency officer; and
					(B)in subsections
			 (m) and (n), by striking or as a customs and border protection
			 officer, and inserting as a customs and border protection
			 officer, or as a Pentagon Force Protection Agency officer,.
					(b)Amendments
			 relating to the Federal Employees’ Retirement System
				(1)DefinitionsSection
			 8401 of title 5, United States Code, is amended—
					(A)in paragraph
			 (35), by striking and at the end;
					(B)in paragraph
			 (36), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(37)Pentagon
				Force Protection Agency officer means an employee appointed to perform
				law enforcement and security functions under section 2674(b) of title 10 whose
				permanent duty station is the Pentagon Reservation and who occupies a position
				in job series 0083, or any successor position, for which the rate of basic pay
				is fixed in accordance with paragraph (2) of such
				section.
							.
					(2)Immediate
			 retirementParagraphs (1) and (2) of section 8412(d) of title 5,
			 United States Code, are amended by striking or customs and border
			 protection officer, and inserting customs and border protection
			 officer, or Pentagon Force Protection Agency officer,.
				(3)Computation of
			 basic annuitySection 8415(h)(2) of title 5, United States Code,
			 is amended by striking or customs and border protection officer
			 and inserting customs and border protection officer, or Pentagon Force
			 Protection Agency officer..
				(4)Deductions from
			 payThe table contained in section 8422(a)(3) of title 5, United
			 States Code, is amended by adding at the end the following:
					
						
							
								
									Pentagon
						Force Protection Agency officer7.5After the date of enactment of the Pentagon Force
						Protection Agency Retirement Act of 2011.
									
								
							
						.
				(5)Government
			 contributionsParagraphs (1)(B)(i) and (3) of section 8423(a) of
			 title 5, United States Code, are amended by inserting Pentagon Force
			 Protection Agency officers, after customs and border protection
			 officers, each place it appears.
				(6)Mandatory
			 separationSection 8425(b)(1) of title 5, United States Code, is
			 amended—
					(A)by striking
			 or customs and border protection officers who and inserting
			 customs and border protection officer, or Pentagon Force Protection
			 Agency officers who; and
					(B)by striking
			 or customs and border protection officer as the case and
			 inserting customs and border protection officer, or Pentagon Force
			 Protection Agency officer, as the case.
					(c)Maximum age for
			 original appointmentSection 3307 of title 5, United States Code,
			 is amended by adding at the end the following:
				
					(h)The Secretary of
				Defense may determine and fix the maximum age limit for an original appointment
				to a position as a Pentagon Force Protection Agency officer, as defined by
				section
				8401(37).
					.
			(d)RegulationsAny
			 regulations necessary to carry out the amendments made by this section shall be
			 prescribed by the Director of the Office of Personnel Management, in
			 consultation with the Secretary of Defense.
			(e)Effective Date;
			 transition rules
				(1)Effective
			 dateThe amendments made by this section shall become effective
			 on the first day of the first pay period beginning at least 6 months after the
			 date of the enactment of this Act.
				(2)Transition
			 rules
					(A)Nonapplicability
			 of mandatory separation provisions to certain individualsThe
			 amendments made by subsections (a)(3) and (b)(6), respectively, shall not apply
			 to an individual first appointed as a Pentagon Force Protection Agency officer
			 before the effective date under paragraph (1).
					(B)Treatment of
			 prior Pentagon Force Protection Agency officer serviceNothing in
			 this section or any amendment made by this section shall be considered to apply
			 with respect to any service performed as a Pentagon Force Protection Agency
			 officer before the effective date under paragraph (1).
					(C)Minimum annuity
			 amountThe annuity of an individual serving as a Pentagon Force
			 Protection Agency officer on the effective date under paragraph (1) pursuant to
			 an appointment made before that date shall, to the extent that its computation
			 is based on service rendered as a Pentagon Force Protection Agency officer on
			 or after that date, be at least equal to the amount that would be
			 payable—
						(i)to
			 the extent that such service is subject to the Civil Service Retirement System,
			 by applying section 8339(d) of title 5, United States Code, with respect to
			 such service; and
						(ii)to
			 the extent that such service is subject to the Federal Employees’ Retirement
			 System, by applying section 8415(d) of title 5, United States Code, with
			 respect to such service.
						(D)Rule of
			 constructionNothing in the amendment made by subsection (c)
			 shall be considered to apply with respect to any appointment made before the
			 effective date under paragraph (1).
					(3)DefinitionFor
			 purposes of this subsection, the term Pentagon Force Protection Agency
			 officer has the meaning given such term by section 8331(32) or 8401(37)
			 of title 5, United States Code (as amended by this Act).
				(4)ExclusionNothing
			 in this Act or any amendment made by this Act shall be considered to afford any
			 election or to otherwise apply with respect to any individual who, as of the
			 day before the date of the enactment of this Act—
					(A)holds a position
			 within the Pentagon Force Protection Agency; and
					(B)is considered a
			 law enforcement officer for purposes of subchapter III of chapter 83 or chapter
			 84 of title 5, United States Code, by virtue of such position.
					
